DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) submitted 27 April 2022 have been considered but are moot because the new ground of rejection does not rely on any/all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 18, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0188776 to Arkwright et al. and U.S. 6,160,762 to Luscombe et al.  Arkwright et al. disclose a transducer (see entire reference, in particular Fig. 4(a), as well as Fig. 5(a)) including a support structure (204) which can be formed from a rigid transparent material (i.e. that can be ‘transparent’ to any light with at least one wavelength of any laser radiation in potentially “forming” and/or “etching”, as recited in instant dependent claim 14) configured to support a sensing element (202) which includes an optical fiber having one or more sensing locations (i.e. Bragg gratings) disposed therein, the optical fiber configured to receive an optical signal and return a backscattered (as a result of Bragg gratings) signal indicative of any deformation of the support structure (as recited in instant dependent claim 19); the support structure capable of deforming to an environmental parameter (i.e. pressure); the support structure capable of being formed by modifying a first portion (see space below the optical fiber (202) in Figs 4a and b) of the transparent material by exposing the first portion to laser radiation and removing the first portion by an etching process; and the sensing element is disposed at least at a fixed position (210, 212) via glue relative to the support structure, the sensing element configured to generate a signal indicative of a deformation of the support structure (meeting all of the structural limitations recited in instant independent claim 12); wherein the support structure includes a flexural element (moveable walls/ends which flex/bend/move thus causing the optical fiber to stretch/contract inducing strain in the optical fiber) which is thus configured to amplify any environmental parameter (as recited in instant dependent claim  18) and wherein the transducer is inherently configured to be disposed in any environment including a resource bearing formation based on the disclosed structure of Arkwright et al., thus meeting the limitations of instant dependent claim 21.
Arkwright et al. do not explicitly disclose that the support structure that can be formed of a transparent material includes at least one of glass, fused silica, borosilicate glass and ruby, or that at least part of the support structure is configured to deform in response to the environmental parameter to amplify the environmental parameter, as recited in instant independent claim 12.
As to the material of the support structure, Arkwright et al. do not place any limitations on the rigid material that can be transparent to the product by process limitations recited in the claimed invention.  Arkwright et al. further disclose in paras 0046, 0056 and 0066 that the support can be formed of a “rigid material”, such as silicon, a plastics or metallic material, or any other suitable rigid material.  Clearly, the materials of silicon and/or plastics, or any other suitable rigid materials can be “transparent” to the product-by-process limitations regarding a laser.  However, Arkwright et al. do not explicitly disclose the rigid material is at least one of glass, fused silica, borosilicate glass, sapphire and ruby, as recited in instant independent claim 12.  It would have been obvious to one having ordinary skill in the art as of the effective filing date to employ any of the recited materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  For example, glass would be clearly be an excellent suitable material choice to form the support of transducer disclosed by Arkwright et al., since the glass has excellent properties/characteristics of transparency, heat resistance (i.e. excellent thermal insulator), electrical resistance (i.e. excellent electrical insulator) pressure and breakage resistance as well a chemical resistance (i.e. resistance to corrosion).  Additionally, glass also has the unique attribute of special importance being isotropicity, thus having properties tensile strength, electrical resistance, and thermal expansion are of equal magnitude in any direction through the material, which would add benefits to the support structure of Arkwright et al., thus the resulting transducer having enhanced functionality and capabilities when employed in different environments, including corrosive environments, such as resource bearing formation (as recited in instant dependent claim 21).  As a further example, fused silica and borosilicate glass also has advantageous material properties to be employed in the transducer disclosed by Arkwright et al.  Fused silica has near zero thermal expansion and exceptionally good thermal shock resistance (thus the support will not expand or contract when exposed to various operating temperatures, thus not altering the measurements made by the transducer); and good chemical inertness, which, like glass stated above, would be advantageous in corrosive environments. Sapphire’s material properties are advantageous to be employed as the support structure in the transducer disclosed by Arkwright et al, since sapphire is non-porous (i.e. will not absorb any surrounding fluids/gases), unaffected by weathering or hydration, and is virtually unaffected by any solvents or acids at room temperature.  Ruby is a highly durable material, with high hardness (measuring 9 on the Mohs scale), is also non-porous and corrosion/chemical resistance.  Thus, in summary, it would have been obvious to one of ordinary skill in the art as of the effective filing date to employ any of the recited materials in instant independent claim 12, based on their “suitability” related to their individual material properties, to form the rigid support structure of the transducer disclosed by Arkwright et al., employing the recited transparent materials which are capable of being modified via the recited product-by-process limitations, thus enhancing the functionality and capabilities of the transducer in regards to different thermal/chemical environments.
As to the limitations regarding at least part of the support structure being configured to deform in response to an environmental parameter to amplify the environmental parameter, Arkwright et al. further discloses an embodiment (see Fig. 4b) wherein an elastic diaphragm (214) is added/attached to the support structure (204) (thus becoming am additional part/portion of the support structure) the diaphragm forming, along with the support structure, an enclosed pressure sensitive volume.  Luscombe et al. disclose an optical pressure sensor (34) (see entire reference) sharing many of the limitations of the pressure sensor disclosed by Arkwright et al., including an optical fiber (14) having Bragg gratings (16), having deforming support structures (36, 42) in response to environmental parameters (pressure/acceleration); wherein a part/portion of the deforming support structure is a diaphragm (42) includes an air-filled void (44) (similar to enclosed pressure sensitive volume disclosed by Arkwright et al.), the “diaphragm amplifies (emphasis added) and transmits an acoustic signal to the ends 38 and 40, thereby stretching the internal tube 36” (see col. 4, line 59 to col. 5, line 6).  Thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to modify aspects of the support structure disclosed by Arkwright et al., including modifying the diaphragm that forms a part/portion of the support structure of the pressure sensor disclosed by Arkwright et al., such that the enclosed volume/void includes an air-space, to amplify the environmental parameter (pressure), as taught by Luscombe et al., thus providing a sensor that is responsive to variations in pressure, that is both robust and easily manufactured, as well as amplifying relatively small pressure fluctuations.



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861